                Case: 5:20-cv-00270 Doc #: 1 Filed: 02/06/20 1 of 18. PageID #: 1



                              UNITED STATES DISTRICT COURT
                               NORTHER DISTRICT OF OHIO
                                   EASTERN DIVISION

PATRICK KING                                            ) CASE NO:
C/O EDDIE SIPPLEN ATTORNEY AT                           )
LAW, LLC                                                ) JUDGE:
1655 W. MARKET ST. STE 240                              )
AKRON, OH 44313                                         )
                                                        )
        PLAINTIFF,                                      )
                                                        )
vs.                                                     )            COMPLAINT
                                                        )
CITY OF AKRON                                           )     (JURY DEMAND ENDORSED
161 S. High Street                                      )             HEREON)
202 Oliver Ocasek Govt Office Building                  )
Akron, OH 44308                                         )
                                                        )
CHIEF KENNETH BALL                                      )
C/O Akron Police Department                             )
217 South High Street                                   )
Akron, OH 44308                                         )
                                                        )
NATALIE A. TASSONE                                      )
C/O Akron Police Department                             )
217 South High Street                                   )
Akron, OH 44308                                         )
                                                        )
DAVID P. ROUSE                                          )
C/O Akron Police Department                             )
217 South High Street                                   )
Akron, OH 44308                                         )
                                                        )
RYAN P. MCPHERSON                                       )
C/O Akron Police Department                             )
217 South High Street                                   )
Akron, OH 44308                                         )
                                                        )
        DEFENDANTS                                      )
                                                        )


      Plaintiff, by this Complaint, avers as Follows:
                                                  INTRODUCTION


                                                         1
         Case: 5:20-cv-00270 Doc #: 1 Filed: 02/06/20 2 of 18. PageID #: 2



1.    This is a civil action, brought under 42 U.S.C. §1983, seeking damages against

      the defendants for committing acts, under color of state law, which deprived

      Plaintiff of Federal Civil Rights, including those rights secured by the Fourth and

      Fourteenth Amendments to the constitution of the United States; including

      depriving the Plaintiff freedom without due process of law.

                              JURISDICTION AND VENUE

2.    Paragraph 1 is realleged as if fully rewritten herein.

3.    The court’s jurisdiction is involved pursuant to the provisions of 42 U.S.C.

      §1983, et seq; and 28 U.S.C. §1331, 1343(3(a) and the Constitution of the United

      States and the State of Ohio.

4.    Supplemental jurisdiction over the related state law claims is invoked pursuant to

      28 U.S.C. §1367.

5.    The amount in controversy, exclusive of costs and interests, exceeds seventy-five

      thousand dollars ($75,000.00).

6.    Venue is proper in as the events giving rise to Plaintiff’s claims occurred in this

      judicial district.

                                          PARTIES

7.    Plaintiff realleges paragraphs 1 through 6 above, as though specifically restated

      herein.

8.    Plaintiff resides in Akron, Summit County, Ohio.

9.    Defendant Kenneth R. Ball, was, at all times relevant in this complaint, Chief of

      Police for the City Akron, Ohio.

10.   Defendant Natalie Tassone, was, at all times relevant to this complaint, a police



                                                2
         Case: 5:20-cv-00270 Doc #: 1 Filed: 02/06/20 3 of 18. PageID #: 3



      officer, employed by the City of Akron Police Department.

11.   Defendant David Rouse, was, at all times relevant to this complaint, a police

      officer, employed by the City of Akron Police Department.

12.   Defendant Ryan McPherson, was, at all times relevant to this complaint, a police

      officer, employed by the City of Akron Police Department.

13.   Defendant City of Akron was and is a political subdivision and unit of local government

      duly organized under the laws of the State of Ohio residing in the Northern District of Ohio

      acting under color of law. Defendant City of Akron is a “person” under 42 U.S.C § 1983.

      Defendant City of Akron is the employer and principal of Defendants Ball, Tassone, Rouse

      and McPherson, and is responsible for the policies, practices, and customs of its Police

      Department.

14.   The Plaintiff sues each and all Defendants in both their individual and official capacities.

                                                  FACTS

15.   Plaintiff realleges paragraphs 1 through 14 above, as though specifically restated

      herein.

16.   On or about October 21, 2018 while walking home from the neighborhood store, Officers

      Tassone and Rouse, without lawful cause to do so, nor the requisite reasonable suspicion or

      probable cause to justify stopping, confronting, detaining, and arresting Patrick King,

      stopped and detained Plaintiff, Patrick King and immediately began to question King.

17.   The officers blocked his paths of egress and regress and began questioning Plaintiff and as

      such, Patrick King was not free to leave.

18.   Almost immediately upon their encounter with Mr. King, Officer Tassone radioed to




                                                      3
           Case: 5:20-cv-00270 Doc #: 1 Filed: 02/06/20 4 of 18. PageID #: 4



       dispatch a “signal 9”,1 which is Akron Police Department’s code for a suspicious person.

19.    In her police report,2 Officer Tassone stated that she and her partner observe Plaintiff

       allegedly leave an area drug house and subsequently stopped to talk to in front of 325 Para

       Ave Akron, Ohio.

20.    Without activating their siren or lights Officer Tassone and Rouse stopped Patrick King,

       who was walking home and minding his own business.

21.    At the time Officer Tassone and Rouse stopped Patrick King, the only fact known to the

       officers as that Mr. King was walking down the street after leaving a home. The officers did

       not see Mr. King commit an illegal activity (i.e. purchase drugs).

22.    When asked where he was coming from, King advised the officers that he had just returned

       from the local corner store where he bought a couple of beers and other items.

23.    When the officers attempted to arrest Plaintiff, a struggle ensued. Plaintiff was tasered

       multiple times and taken to the ground. Other officers arrived on the scene and helped

       subdue Plaintiff.

24.    Moments after Plaintiff was tasered multiple times and subdued by the other officers, Officer

       Ryan McPherson arrived on scene and immediately began assaulting Plaintiff. The various

       taser wires can be seen protruding from King’s back area.3

25.    When McPherson arrived, officer Rouse had a handcuff of Plaintiff’s left arm while Officer

       Tassone sat on Plaintiff’s right arm.

26.    Defendant McPherson, while King was lying on his stomach and under the control of the

       other officers, grabbed and shoved his full body weight onto King’s left leg, which was bent



1
  Officer Tassone’ s Body Worn Camera Footage at 1min 16 secs.
2
  Akron Police Report #18-024497
3
  Officer Ryan McPherson’s Body Worn Camera Footage at 0- 37 secs.

                                                      4
           Case: 5:20-cv-00270 Doc #: 1 Filed: 02/06/20 5 of 18. PageID #: 5



       into an excruciating painful and unnatural position.

27.    Defendant Tassone and with the assistance of McPherson’s partner, Officer Sheets, while

       controlling Plaintiff’s arm by placing her body weight on King’s right shoulder and arm,

       kept yelling that King was trying to reach into his pocket.

28.    During his attack on King and while King was suffering from the impact of being tasered

       and being given commands by multiple officers, McPherson told King to comply or he

       would break his “…fucking hand…get your hand out, get your right hand out” and

       immediately began punching the helpless Plaintiff thirty (30) or more times in the back and

       other areas and did not stop until he felt that the level of pain inflicted upon Plaintiff had

       forced the Plaintiff’s compliance.4

29.    Plaintiff was subsequently arrested and taken to the hospital.

30.    Prior to leaving the scene, Officer McPherson spoke with neighbors and attempted to justify

       the beating he gave Patrick King.

31.    While at the hospital, Defendant McPherson, coached a hospital nurse, in attendance, on

       what to say for the recording on his body worn camera. 5

32.    To cover up the unlawful detention, arrest and beating of Patrick King, Officers Tassone,

       Rouse and McPherson created false reports for Office of Professional Standard (i.e. Internal

       Affairs) and conspired to justify their actions which led to Patrick King being charged with

       Resisting Arrest, Misrepresenting Identity, Drug Paraphernalia, Drug Abuse- marijuana,

       Obstructing Official Business and Tampering with Evidence.6

33.    The defendants Tassone, Rouse and McPherson, acting under color of the statutes, customs,



4
  Officer Ryan McPherson Body Worn Camera Footage at marker .0050
5
  Officer Ryan McPherson Body Worn Camera Footage at Hospital.
6
  Akron Municipal Court Cases 18-CR-09419, 18-cr-09421, 18-CR-10802

                                                      5
         Case: 5:20-cv-00270 Doc #: 1 Filed: 02/06/20 6 of 18. PageID #: 6



      ordinances, official policies and usage of their employer, the City of Akron and the City of

      Akron Police Department, violated the provisions of the United States and did then and there

      commit one or more of the following malicious and reckless acts and or omissions.

34.   Defendants Tassone, Rouse and McPherson knowingly violated Patrick King’s Fourth

      Amendment right against unlawful searches and seizures.

35.   Defendant McPherson, after Plaintiff was tasered, brutally attacked Plaintiff by attempting

      to break Plaintiff’s leg, punching a subdued and apprehended Plaintiff multiple times,

      thereby using excessive and unreasonable force.

36.   The severe beating and tasering of Patrick King was unjustified, objectively unreasonable,

      and constituted excessive force, in violation of King’s constitutional rights.

37.   King did not present a threat to the safety to any of the Defendant officers or to any other

      persons. King was merely walking home, minding his own business when Officers Rouse

      and Tassone engaged him with an unlawful questions and unlawful detention.

38.   Within 24 hours, Officers Tassone and Rouse subsequently charged King with Resisting

      Arrest, Obstructing Official Business and Tampering with Evidence.

39.   In the intervening period between the beating and tasering, Defendant Officers jointly

      prepared and/or conspired with one another to prepare false, misleading, and incomplete

      official reports and to give false, incomplete, and misleading versions of the events to their

      supervisors and to the public.

40.   In violating Plaintiff’s rights, Defendants engaged in willful, wanton, reckless, and/or

      negligent conduct. The unconstitutional conduct and willful, wanton, reckless, and/or

      negligent conduct was the direct, actual, and proximate cause of Plaintiff’s injuries.

41.   As a direct and proximate cause of Defendants’ conduct Patrick King suffered and continue



                                                      6
         Case: 5:20-cv-00270 Doc #: 1 Filed: 02/06/20 7 of 18. PageID #: 7



      to suffer lasting injuries including, inter alia, physical harm and pain, serious and severe

      mental, emotional, and psychological injuries, economic losses, loss of liberty, and damages.

42.   The acts and omissions of the Defendants, Tassone, Rouse, and McPherson violated the

      rights secured to the Plaintiff under the Fourth, Fifth and Fourteenth Amendments to the

      Constitution of the United States and the Constitution of the State of Ohio.


                                          FIRST CLAIM FOR RELIEF
                                               (Failure to Train)
43.   Plaintiff realleges paragraphs 1 through 42 above, as though specifically restated herein,

      and for a cause of action against the Defendant, Chief Ken Ball alleges and says that:

44.   Defendant, Ken Ball, as Police Chief, acting under the color of the statutes, customs,

      ordinances, official policies and usage of his employer, Defendant, City of Akron,

      violated the Plaintiff’s rights by committing malicious and reckless acts and/or omissions.

45.   Defendant Ball, encouraged, acquiesced and/or approved of the acts of the Defendant

      Ryan McPherson’s violation of Plaintiff’s constitutional rights under the Fourth, Fifth,

      and Fourteenth Amendments of the U.S. constitution and rights under the Ohio

      Constitution.

46.   Defendant Ball, encouraged, acquiesced and/or approved of the acts of the Defendant

      McPherson’s use of excessive and unreasonable force when affecting an arrest, by

      permitting Defendant McPherson to remain on the Akron Police Department as an armed

      officer, when it is known that the Defendant McPherson used excessive and unreasonable

      force.

47.   Defendant, Chief Ball failed to adequately train and supervise the Defendant, McPherson,

      in the use of force when investigating crimes and when effecting an arrest.
      Defendant, Chief Ball, by his actions and omissions, established a policy of the

      City of Akron Police Department that encouraged, acquiesced and or approved


                                                     7
              Case: 5:20-cv-00270 Doc #: 1 Filed: 02/06/20 8 of 18. PageID #: 8



          of the use of excessive and unreasonable force in effecting an arrest, and this

          policy of allowing, encouraging and/or approving the use of excessive force by

          Defendant, Ryan McPherson, resulted in the Plaintiff being a victim of the

          Defendant’s use of excessive and unreasonable force that resulted in injuries to

          the Plaintiff.

48.       Defendants are jointly and severally liable for this conduct.


                                          SECOND CLAIM FOR RELIEF
                                              (Failure to Train)
49.       Plaintiff realleges paragraphs 1 through 48 above, as though specifically restated here,

          and for a cause of action against the Defendant, Chief Ken Ball alleges and says that:

50.       Defendant Tassone has had prior arrests questioned and overturned by the Ohio Ninth

          District Court of Appeals for violating citizens’ rights by conducting unlawful searches

          and seizures on citizens without probable cause.

51.       In State of Ohio v. Oberholtz7,The Ninth District Court of Appeals for the State of Ohio affirmed

          that Officer Tassone violated citizens Fourth Amendment right against unlawful searches and

          seizures.

52.       In State v. Oberholtz, the Ninth District Court of Appeals affirmed the suppression of evidence

          illegally obtained by Tassone during her illegal search and arrest of Janelle Oberholtz.

53.       The court stated that Officer Tassone turned the encounter with Ms. Oberholtz into “…an

          investigation into possible drug activity that ‘was not based on any articulable facts giving rise to

          a suspicion of illegal activity justifying an extension of the detention.” 8

54.       The trial court found that under the totality of the circumstances, Ms. Oberholtz alleged consent

          to the search of her person, including her pockets, was better characterized as “mere acquiescence



7
    State v. Oberholtz 2016-Ohio-8506
8
    Id.

                                                         8
            Case: 5:20-cv-00270 Doc #: 1 Filed: 02/06/20 9 of 18. PageID #: 9




        to Officer Tassone’ s claim of lawful authority.”9

55.     Additionally, the court concluded that the state failed to establish that Ms. Oberholtz consented to

        the search of her person, including the search of her pockets and under her clothing, and that the

        search, therefore violated Ms. Oberholtz’ s Fourth Amendment rights.10

56.     The court stated “… Officer’s Tassone’ s transition from proper to improper questioning was

        ‘seamless’[.] – explaining that the undetectability of such a transition may be used by police to

        coerce citizens into answering questions they need not answer.”11

57.      The two rulings show that Officer Tassone as a “pattern and practice” of violating and conspiring

        to violate the civil rights of U.S. Citizens under the color of law.

58.     In State v. Franchi12 the evidence reveals that Officer Tassone searched Rich Franchi and claimed

        he consented to a search when Franchi said he didn’t.

59.     Officer claimed to have stopped Franchi for a cracked windshield and no turn signal and turned it

        into a drug investigation with “detaining “ questions she asked in Oberholtz.

60.     As in Oberholtz and Franchi, and in the instant matter before this court, Officer Tassone and her

        partner did not articulate any facts that led her practice of “detaining by questioning” citizens she

        wants to search, without probable cause, for drugs.

61.     Defendant, Ken Ball, as Police Chief, acting under the color of the statutes, customs,

        ordinances, official policies and usage of his employer, Defendant, City of Akron,

        violated the Plaintiff’s rights by committing malicious and reckless acts and/or omissions.

62.     Defendant Ball, encouraged, acquiesced and/or approved of the acts of the Defendants

        Tassone and Rouse’s violation of Plaintiff’s constitutional rights under the Fourth, Fifth,

        and Fourteenth Amendments of the U.S. constitution and rights under the Ohio

        Constitution.

9
  Id.
10
   Id.
11
   Id., quoting State v. Robinette, 76 Ohio St.3d 650, 654,(1995).
12
   State v. Franchi,2016-0hio-1195, reversed on other grounds.

                                                           9
        Case: 5:20-cv-00270 Doc #: 1 Filed: 02/06/20 10 of 18. PageID #: 10




                            THIRD CLAIM FOR RELIEF
  State Law Claim for Assault and Battery by Patrick King against Defendants Tassone,
                                Rouse and McPherson
63.   Plaintiff repeats and reallages and incorporates by references the allegations contained in

      paragraphs 1 through 62 as if fully rewritten herein.

64.   The conduct of Defendant Officers Tassone, Rouse and McPherson created in Plaintiff the

      apprehension of imminent, harmful, and offensive touching and constituted a harmful and

      offensive touching, knowingly and with legal justification.

65.   Defendants are jointly and severally liable for this conduct.



                              FOURTH CLAIM FOR RELIEF
         State Law Claim for False Arrest by Patrick King against Defendants Tassone.
                                    Rouse and McPherson


66.   Plaintiff repeats and reallages and incorporates by references the allegations contained in

      paragraphs 1 through 65 as if fully rewritten herein.

67.   Defendants intentionally and unlawfully detained and caused the arrest of Patrick King without

      lawful privilege, against his consent, and without probable cause.

68.   Patrick King’s arrest, unsupported by probable cause, was in violation of the laws of the State of

      Ohio.

69.   Defendants caused the illegal arrest, detention, imprisonment and institution of legal proceedings

      against the Plaintiff.

70.   Defendants actions were willful, wanton, and/or reckless.

71.   Defendants’ actions and other conduct constitute false arrest, in violation of Ohio Law.

72.   As a direct and proximate result of Defendants’ misconduct, Patrick King suffered and continues


                                                   10
         Case: 5:20-cv-00270 Doc #: 1 Filed: 02/06/20 11 of 18. PageID #: 11




       to suffer, injuries, including but not limited to loss of liberty, emotional distress, loss of reputation,

       costs and other damages as set forth in this Complaint.

73.    Defendants are jointly and severally liable for this conduct.


                             FIFTH CLAIM FOR RELIEF
      State Law Claim for Negligence- Willful, Wanton, and/or Reckless Conduct by
             Patrick King against Defendants Tassone, Rouse and McPherson

74.    Plaintiff repeats and realleges and incorporates by references the allegations in

       paragraphs 1 through 73 with the same force and effect as if herein set forth.

75.    Defendants failed to exercise due care and acted in a willful, wanton, and reckless manner

       while engaged in police functions and activities that culminated in the above stated

       damages and injuries to Patrick King.

76.    Defendants’ reckless, wanton and/or willful conduct proximately caused the physical and

       psychological damages to Patrick King.

77.    As a direct and proximate result of the misconduct of the Defendant Officers, Patrick

       King suffered and continues to suffer injuries and damages.

78.    Defendants are jointly and severally liable for this conduct.


                               SIXTH CLAIM FOR RELIEF
              State Law Claim for Malicious Prosecution by Patrick King against
                         Defendants Tassone, Rouse, and McPherson

79.    Plaintiff repeats and realleges and incorporates by references the allegations in

       paragraphs 1 through 78 with the same force and effect as if herein set forth.

80.    Defendants acting maliciously, instituted, participated in, or continued the

       prosecution of Patrick King without probable cause.




                                                      11
       Case: 5:20-cv-00270 Doc #: 1 Filed: 02/06/20 12 of 18. PageID #: 12



81.   As a consequence of the criminal prosecution, Patrick King was unlawfully seized

      and deprived of liberty.

82.   Patrick King’s criminal prosecution ended with a dismissal of all charges except

      resisting arrest for which he plead no contest to.

83.   Defendants committed these actions intentionally, maliciously. Culpably, in bad

      faith, and/or in a willful, wanton, or reckless manner and in reckless disregard for

      Patrick King’s rights.

84.   As a direct and proximate result of this malicious prosecution, Patrick King

      suffered injuries, including but not limited to, the loss of liberty, emotional

      distress, and other damages as set forth in this Complaint.

85.   Defendants are jointly and severally liable for this conduct.


                         SEVENTH CLAIM FOR RELIEF
      42 U.S.C. § 1983 Claim for Malicious Prosecution by Patrick King against
                   Defendants Ball, Tassone, Rouse and McPherson

86.   Plaintiff repeats and realleges and incorporates by references the allegations in

      paragraphs 1 through 85 with the same force and effect as if herein set forth.

87.   Defendants caused, instigated, influenced, or participated in the decision to prosecute

      Patrick King, knowing there was no probable cause for criminal prosecution.

88.   All charges against Patrick King were dismissed with the exception of Resisting Arrest to

      which he plead No Contest.

89.   Defendants deliberately engaged in arbitrary and conscience-shocking conduct that

      contravened fundamental canons of decency and fairness and violated Patrick King’s

      substantive due process rights and in violation of the Fourteenth and Fourth Amendments

      to the United States Constitution.

                                               12
       Case: 5:20-cv-00270 Doc #: 1 Filed: 02/06/20 13 of 18. PageID #: 13



90.   As a direct and proximate cause of Defendants’ misconduct, Patrick King suffered injury

      and continues to suffer injury as set forth in this Complaint.

91.   Defendants are jointly and severally liable for this conduct.



                           EIGHTH CLAIM FOR RELIEF
      42 U.S.C. § 1983 Claim for Unconstitutional Seizure by Patrick King against
                      Defendants Tassone, Rouse and McPherson

92.   Plaintiff repeats and realleges and incorporates by references the allegations in

      paragraphs 1 through 91 with the same force and effect as if herein set forth.

93.   The actions of Defendants alleged in the preceding paragraphs, violated Patrick King’s

      rights under the Fourth Amendment to the United States Constitution to be secure in their

      persons against unreasonable seizure and their right to due process under the Fourteenth

      Amendment to the United States Constitution, and caused the injuries alleged in this

      complaint.

94.   Patrick King was subjected to excessive force in violation of his Fourth Amendment

      rights.

95.   Defendants Tassone, Rouse and McPherson further deprived Patrick King of his right to

      be free from unreasonable seizure by causing his arrest, without lawful privilege, against

      his consent, and without probable cause, in violation of the Fourth and Fourteenth

      Amendments to the United States Constitution or failing to intervene to prevent this

      unreasonable seizure.

96.   Defendants acted intentionally, and in a willful wanton, and/or reckless manner.




                                               13
        Case: 5:20-cv-00270 Doc #: 1 Filed: 02/06/20 14 of 18. PageID #: 14



97.   The actions of the Defendant Officers as alleged in this county of the complaint were the

      direct and proximate cause of the constitutional violations set forth above and of Patrick

      King’s injuries.

98.   Defendants are jointly and severally liable for this conduct.

                                  NINTH CLAIM FOR RELIEF
                                  42 U.S.C. § 1983 Monell Claim
                         By Patrick King against Defendant City of Akron


99.   Plaintiff repeats and realleges and incorporates by references the allegations in

      paragraphs 1 through 98 with the same force and effect as if herein set forth.

100. Defendants acted pursuant to one or more interrelated defacto policies (even if not official

      written edicts), practices and/or customs of civil rights violations and unconstitutional

      practices of the City of Akron and its Police Department.

101. The City of Akron, at all times relevant herein, approved, authorized, and acquiesced in

      the unlawful and unconstitutional conduct of its respective employees and/or agents and

      consequently is directly liable for the acts of those agents, pursuant to 42 U.S.C. § 1983.

102. Despite the facts and circumstances surrounding the detention, tasering and beating of

      Patrick king that clearly demonstrate that the actions of the Defendants were unreasonable

      and unlawful, upon information and belief, The City of Akron has failed to effectively

      investigate or impose any discipline on the Defendants for their illegal behavior and false

      criminal charges against the Plaintiff.

103. Akron Police failed to conduct independent and unbiased investigations into alleged

      misconduct of their officers.




                                                14
        Case: 5:20-cv-00270 Doc #: 1 Filed: 02/06/20 15 of 18. PageID #: 15



104. Upon information and belief, no truly independent investigation has ever been conducted

      of Tassone and Rouse’s illegal methods of stopping, detaining, questioning of and

      arresting of citizens of Akron.

105. At all times relevant, the Defendant City of Akron and its Police Department had

      interrelated de facto policies, practices, and customs, which included, inter alia:

   a. The failure to properly hire, train, supervise, discipline, transfer, monitor, counsel and/or

       otherwise control City of Akron Police Officer who engage in unjustified use of

       excessive and unreasonable force, false arrest, and/or malicious prosecution;

   b. The police code of silence;

   c. The failure to properly investigate use of excessive and unreasonable force, false arrest,

       and/or malicious prosecution against civilians by City of Akron police officers;

   d. The failure to properly discipliner, supervise, monitor, counsel and otherwise control

       City of Akron police officers who engage in unjustified use of excessive and

       unreasonable force, false arrest, and/or malicious prosecution; and/or

   e. The failure to properly train and supervise City of Akron police officers with regard to

       inter alia stopping, frisking and questioning citizens.

106. The aforementioned defacto polices, practices, and customs of the Akron Police

      Department include a pattern of acts of excessive use of force and other willful, want,

      and/or reckless behavior leading to harmful consequences to citizens.

107. The Akron Police Department has engaged in little or no meaningful investigation or

      disciplinary action in response to this pattern of misconduct, thereby creating a culture or

      climate where members of the police department can and do escape their acts of

      misconduct with impunity.



                                                15
        Case: 5:20-cv-00270 Doc #: 1 Filed: 02/06/20 16 of 18. PageID #: 16



108. This pattern is the moving force behind the conduct of Defendants Tassone, Rouse, and

      McPherson in the unjustified beating, tasering and arrest of Patrick King – who did not

      present a threat at the time of his unlawful detention by Officers Tassone and Rouse. This

      is not an isolated incident of unconstitutional policing with the City of Akron by its

      officers.

109. The policy, practice, and custom of a police code of silence results in police officers

      refusing to report instances of police misconduct of which they are aware including

      unlawful searches, seizures, and prosecutions, in spite of their obligation under police

      regulations to do so, and also includes police officers remaining silent or giving false and

      misleading information during official investigations in order to protect themselves and

      their fellow officers from internal discipline, civil liability or criminal charges, in cases

      where they and their fellow officers have engaged in misconduct.

110. The de facto polices, practices and customs of failing to hire, train, supervise, monitor,

      discipline, transfer, counsel and/or control police misconduct and the code of silence are

      interrelated and exacerbate the effects of each other, to institutionalize police lying and

      immunize police officers from discipline.

111. The unconstitutional actions of the Defendants, as alleged in this complaint, were part and

      parcel of a widespread municipal police, practice and custom is further established by the

      involvement in , and ratification of, these practices by municipal supervisors and policy

      makers, as well as by a wide range of other police officials, officers, and divisions of the

      Akron Police Department.

112. The policies, practices and/or customs alleged in this complaint, separately and together,

      are the proximate cause of the injuries to Patrick King because the Defendants have good



                                                 16
         Case: 5:20-cv-00270 Doc #: 1 Filed: 02/06/20 17 of 18. PageID #: 17



       reason to believe that their misconduct would to be revealed or reported by fellow officer

       or their supervisors, and that they were immune from disciplinary action, thereby

       protecting them from the consequences of their unconstitutional conduct.

113. But for the belief that they would be protected – both by fellow officers and by the City of

       Akron Police Department- from serious consequences, Defendants would not have

       engaged I the conduct that resulted in the injuries to Plaintiff.

114. The interrelated polices, practices and customs, as alleged in this complaint, individually

       and together, were maintained and implemented wit deliberate indifference, and

       encouraged the Defendant Officers to commit the acts alleged in this complaint against

       the Plaintiff.

115. The City of Akron therefore acted as the moving force behind and the direct and

       proximate causes of the violations of Patrick King’s constitutional rights and all injuries

       and damages suffered by him.

                                        PRAYER FOR RELIEF

       Plaintiff demands that judgment be entered in his favor on all counts and pray the court to

award the following relief:

             i. An award of actual and/or compensatory damages against all Defendants in an
                amount to be determined at trial that will fully and fairly compensate Plaintiff for
                the injuries and damage he suffered;

            ii. An award of punitive damages against the Defendant Officers in an amount to be
                determined at trial that will serve to adequately punish and deter the acts and
                omissions alleged in this complaint;

           iii. Declaratory and injunctive relief against the City of Akron enjoying polices,
                practices, and customs shown to encourage the use of excessive and
                unreasonable force, false arrest, and malicious prosecution against civilians,, and
                ordering the institution of policies, procedures, and training for the Akron Police
                Department to bring them into compliance with constitutional standards;



                                                 17
        Case: 5:20-cv-00270 Doc #: 1 Filed: 02/06/20 18 of 18. PageID #: 18



          iv. An award of Attorney’s fees and the costs of this action pursuant to 42 U.S.C
              §1988; and

           v. All such other relief which Plaintiffs are entitled and/or this Court deems
              equitable.



       TRIAL BY JURY ON ALL CLAIMS FOR RELIEF HEREBY DEMANDED

                                            Respectfully submitted,



                                            _____/s/EMSipplen______________
Date: February 6, 2020                      Eddie Sipplen (OH S.Ct. # 0076712)
                                            Eddie Sipplen Attorney At Law, LLC
                                            Mitchell Building
                                            1655 West Market Street, Ste 240
                                            Akron, OH 44313
                                            Ph: 330-374-5600
                                            Esipplen@sipplen.com




                                              18
